(a)(1)(W) Letter to Rinker Shareholders 21 June 2007 Dear Rinker Shareholder, On behalf of CEMEX, I am pleased to acknowledge the strong support shown by Rinker shareholders for our Offer to acquire all of the Rinker shares. CEMEX declared its Offer unconditional on 7 June 2007. CEMEX has now received acceptances representing more than 60% of all the Rinker shares. On Tuesday 19 June 2007, Rinker was formally handed over to CEMEX control, following the retirement of the current Rinker Directors, at CEMEX’s request, in favour of new directors nominated by CEMEX. CEMEX is pleased to announce the following appointments to the Rinker board: Mr. Hector Medina (Executive Vice President of Planning and Finance, CEMEX), Mr. Juan Pablo San Agustin (Senior Vice President of Corporate Strategic Planning, CEMEX), Mr. Ramiro Villarreal (General Counsel and Secretary of the Board, CEMEX), and two directors independent of the CEMEX Group, being Mr. Stephen Walker and Mr. Tommie Bergman, both of whom are experienced company directors. We enclose notification that the Offer period has been extended and is now scheduled to close at 7.00pm (Sydney time) on Monday 16 July 2007. There is no reason to delay your acceptance, as the Offer has been declared unconditional and the Offer price of US$15.85 per share is final and cannot be increased. More than 70,000 Rinker shareholders have accepted the Offer. Your previous Rinker Directors unanimously recommended that you accept CEMEX’s Offer and have decided to accept the Offer in respect of their own Rinker shares. CEMEX strongly encourages all remaining shareholders to accept the Offer as soon as possible. To accept the Offer, please follow the instructions on the Share Acceptance Form (for Rinker shares) or ADS Letter of Transmittal (for Rinker ADSs). You can obtain a copy of these documents by contacting the CEMEX Information Line on 1 within Australia. Yours faithfully Lorenzo H. Zambrano Chairman of CEMEX CEMEX Australia Pty Ltd ACN a wholly-owned subsidiary of CEMEX, S.A.B. de C.V. Ninth Supplementary Bidder’s Statement This is a supplementary bidder’s statement under section 643 of the Corporations Act. It contains a notice undersection 650D of the CorporationsAct.
